                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )       CRIMINAL NO. 1:18cr 456
                                                     )
THE OUTPOST, LLC                                     )

                           POSITION OF THE UNITED STATES
                        WITH RESPECT TO SENTENCING FACTORS

       In accordance with Section 6A1.2 of the Sentencing Guidelines and this Court's policy

regarding guideline sentencing, the government hereby represents that it has reviewed the

Probation Office's Presentence Report, and that it does not dispute any of the factors or facts set

out therein.

       In Paragraph 7 of the plea agreement in this case, the United States agreed that it would

not ask the Court to impose as part of the sentence in this case any financial penalty other than

the forfeiture and the money judgment ordered by this Court on December 19, 2018, and the

mandatory special assessment of $400. On December 19, 2018, this Court ordered the forfeiture

of scores of individual pieces of wildlife and wildlife parts owned by the defendant, and the

imposition of a money judgment of $275,000. That money judgment has been paid and satisfied.

Accordingly, the only financial penalty that we now seek is imposition of the mandatory special

assessment of $400.

       Obviously, a corporate defendant cannot be incarcerated. Although such a defendant can

be placed on probation, we expect that the imposition of probation on this defendant may be an
                                                 1
unnecessary gesture. While a sentence to probation can provide court oversight of continuing

corporate conduct, the Presentence Report reflects that the defendant has been closed.

Moreover, sufficient oversight in this case is likely to be achieved through imposition of this

Court's separate sentence on Keith Foster in his own case.

       For the reasons set forth above, the United States asks that the Court impose no sentence

in this case in addition to that imposed through the forfeiture order, except the mandatory $400

special assessment.

                                                      Respectfully submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney

                                                      ________/s_________________
                                              By:     Gordon D. Kromberg
                                                      Assistant United States Attorney
                                                      Virginia Bar No. 33676
                                                      Attorney for the United States
                                                      2100 Jamieson Avenue
                                                      Alexandria, VA 22314
                                                      (703) 299-3700
                                                      (703) 837.8242 (fax)
                                                      gordon.kromberg@usdoj.gov




                                                 2
                                    CERTIFICATE OF SERVICE

          I hereby certify that on March 1, 2019, I electronically filed the foregoing POSITION OF

THE UNITED STATES WITH RESPECT TO SENTENCING FACTORS with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing (NEF) to counsel of

record.




                                              _____/s______________________
                                              Gordon D. Kromberg
                                              Assistant United States Attorney
                                              Virginia Bar No. 33676
                                              Assistant United States Attorney
                                              Attorney for the United States
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              (703) 299-3700
                                              (703) 837.8242 (fax)
                                              gordon.kromberg@usdoj.gov
